                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

In Re:                                                   )
                                                         )   Case No. 20-43083-399
MICHAEL J. POIGNEE,                                      )
                                                         )   Chapter 7
                  Debtor.                                )

                                 APPLICATION TO EMPLOY COUNSEL

         COMES NOW Trustee Charles W. Riske (“Trustee”) and for his Application to Employ

Counsel respectfully states as follows:

         1.       Applicant desires to employ Robert E. Eggmann and the law firm of Carmody

MacDonald P.C. for the purpose of providing Applicant legal services necessary for the

administration of this estate.

         2.       Applicant states that he requires the assistance of legal counsel for numerous

matters, including but not limited to:

                  a.          Collection of property of the estate;

                  b.          Necessary legal procedures in further discovery of assets; and

                  c.          Preparation of legal notices as may be required.

         3.       Specifically, Trustee needs an attorney to assist the trustee with settling litigation

that is property of the estate.

         4.       The hourly rates of those associates and partners of Carmody MacDonald P.C., who

are to be involved in this case, range from $200.00 per hour for junior associates to $395.00 per

hour for senior attorneys. The hourly rates for those legal assistants to be involved in this case,

range from $120.00 per hour to $175.00 per hour. These rates are the same as rates generally

charged for services rendered in all matters handled by Carmody MacDonald P.C. and are
{14636/00033/2909684.DOCX.}
competitive with those charged by other law firms in St. Louis for services comparable to those to

be provided by Carmody MacDonald P.C. Firm billing rates are adjusted from time to time.

         5.       Applicant expects that Robert E. Eggmann, a senior attorney at Carmody

MacDonald P.C., will be primarily responsible for this matter. Although Robert E. Eggmann’s

hourly rate is $395.00, he is voluntarily lowering his hourly rate for this matter to $295.00.

         6.       Applicant states that Robert E. Eggmann is an experienced attorney, admitted to

practice in the United States District Court for the Eastern District of Missouri, and is capable of

handling all matters for which Applicant would need to employ counsel.

         7.       Applicant states that Robert E. Eggmann does not represent any interests adverse

to the Applicant, to the estate, to the U.S. Trustee and employees and his employment would be in

the best interests of the estate.

         8.       To the best of Applicant’s knowledge, the above individual does not represent any

interest adverse to your Applicant, to the estate or to its creditors, is a disinterested person, and his

employment would be to the best interests of the estate. Said attorney has no connection with the

U.S. Trustee for this region and his employees except that Trustee’s son, Thomas H. Riske, is a

principal with Carmody MacDonald P.C.

         9.       The application to employ counsel is made pursuant to the provisions of 11 U.S.C.

§§ 327, 328 and 331.

         WHEREFORE, Applicant prays that he be authorized to employ Robert E. Eggmann and

the law firm of Carmody MacDonald P.C. for the purposes outlined above and compensation of

counsel shall be subject to notice and further Order of the Court.




{14636/00033/2909684.DOCX.}
                                                    /s/ Charles W. Riske
                                                    CHARLES W. RISKE, #30698MO
                                                    Trustee in Bankruptcy
                                                    215 Chesterfield Business Parkway
                                                    Chesterfield, MO 63005
                                                    (314) 725-9400 (Telephone)
                                                    (636) 530-6805 (Facsimile)
                                                    riske@cwrlaw.com


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies on the 10th day of Augsut, 2020, that a true and correct
copy of the above and foregoing pleading was served by electronic filing in the CM/ECF system
of the United States Bankruptcy Court for the Eastern District of Missouri which will send
notification of such filing to the following registered parties in interest:

Office of the U.S. Trustee, USTPRegion13.SL.ECF@USDOJ.gov

Robert E. Eggmann, ree@carmodymacdonald.com

Jack Justin Adams, contact@thinkadamslaw.com

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
pleading was served via U.S. Mail, postage prepaid, this 10th day of August, 2020 to:

Office of the U.S. Trustee
111 South Tenth Street, Ste. 6353
St. Louis, MO 63102


                                                    /s/ Charles W. Riske




{14636/00033/2909684.DOCX.}
